UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 June 22, 2011 Date of Report (Date of Earliest Event Reported) AMES NATIONAL CORPORATION (Exact Name of Registrant as Specified in its Charter) IOWA 0-32637 42-1039071 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) AMES, IOWA 50010 (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code:(515) 232-6251 NOT APPLICABLE (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Item 8.01 Other Events On June 22, 2011, Ames National Corporation (the “Company”) held a special board of directors meeting.Dr. Douglas C. Gustafson, DVM was elected Chairman of the Board.Dr. Gustafson replaces Marvin J. Walter in this position.Mr. Walter passed away on June 1, 2011 after an eight year struggle with cancer.The Company announced that David W. Benson has been appointed to the Board of Directors. Item 9.01 Financial Statements and Exhibits A copy of the press release dated June 22, 2011 is attached as Exhibit 99.1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. AMES NATIONAL CORPORATION Date:June 28, 2011 By: /s/ Thomas H. Pohlman Thomas H. Pohlman, President (Principal Executive Officer)
